Citation Nr: 1759617	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  06-14 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to bilateral knee disabilities.	


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active duty service from April 1968 to March 1970; the Veteran is shown to have earned the Combat Infantryman Badge (CIB) and a Purple Heart for his combat service in the Republic of Vietnam during that period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for a lumbar spine disorder.  The Veteran timely appealed the above issues.

The Veteran testified at a Board hearing before a Veterans Law Judge in June 2014; a transcript of that hearing is associated with the claims file.  The Veterans Law Judge who presided over the June 2014 is no longer employed at the Board, and the Veteran again testified before the undersigned Veterans Law Judge in August 2017.  A transcript is included in the claims file. 

Historically, the Veteran's lumbar spine claim was denied by the Board in a July 2009 decision because new and material evidence has not been received in order to reopen that claim.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims.  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) agreed to jointly vacate and return the new and material evidence lumbar spine claim to the Board for further clarification of its reasons and bases.  The Court ordered the Board's decision vacated in a March 2010 Court order and the case was returned to the Board.

The Board reopened the service connection claim for a lumbar spine disorder in a March 2011 Board decision and remanded that claim for further development.  That claim was subsequently remanded by the Board in June 2012, April 2013, October 2013, and August 2014.  It has been returned to the Board once again at this time for further appellate review.  


FINDING OF FACT

The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed a lumbar spine disorder as a result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a lumbar spine disorder are met.  38 U.S.C. §§ 1110, 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that '[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board').

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Veteran asserts he injured his thoracolumbar spine in July 1969 after a grande explosion knocked him back into the shell of a deserted enemy bunker which his unit occupied.  He stated he fell backwards and down about 5 to 6 feet landing on his tailbone.  He stated he only noticed the pain after being treated for shrapnel wounds.  The Veteran also reported that in service he had fallen out of helicopters onto his tailbone on a few occasions and he had jumped across canals landing on his tailbone. 

The Veteran's service medical records (SMRs), including the report of his physical examination for separation from military service, do not reflect the presence of a chronic low back disability.  On a medical history form completed by the Veteran at the time of his physical examination for separation from service in March 1970, he checked a block indicating that he did not have or had never had recurrent back pain.  On the report of medical examination, clinical evaluation of the spine was normal.  The Board notes the Veteran is service-connected for right and left knee arthritis as well as shell fragment wounds of the right wrist. 

The Veteran submitted a letter he wrote his to family in July 1969 where he described being hit by a grenade.  He stated he received some shrapnel and hurt his back, but the doctor told him he would be ok. 

During a July 1995 VA examination, the Veteran reported he injured his back 26 years ago when he was blown into a bunker.  He complained of occasional pain with some good days and some bad.  The diagnosis was chronic low back strain. 

In a May 1996 letter, Dr. M. stated that the Veteran has chronic back pain which he related to an explosion in service.  The Veteran reported he had some pain at the time of the accident, and that over the year his back pain has gotten progressively worse.  The physician opined that there is perhaps a remote possibility that this could be in some way connected, but there is no known method of connecting his current complaints and injury.  

During a June 1996 hearing at the RO, the Veteran asserted that his injury is the result of a blast injury in service.  The Veteran reported he did not complain of a back problem after the initial injury.  He stated he did not notice his back becoming worse until 1973.

A July 1997 VA examination report noted a diagnosis of low back pain. 

An October 1998 VA examination report noted a history of low back pain since 1969 secondary to a fall.  The diagnosis was low back pain.  After a physical examination, the diagnoses were lumbar sprain with chronic degenerative disc disease.  

A January 2000 VA examination report indicated the Veteran complained of low back pain. 

During a November 2002 VA knee examination, the examiner noted the Veteran had an antalgic gait favoring his right knee.  

In a May 2000 private treatment record, the Veteran again described a history of falling into a foxhole during the Vietnam War.  He stated he had increased symptoms in January 2000 after overuse. 

In statements submitted by S. K. and W. V., the fellow soldiers stated that they served in the same division as the Veteran and their duties included jumping from helicopters and rice paddy dykes.  S. K., a medic, stated that jumping over dykes or wading through canals or waterways with equipment attached routinely caused aggravation and minor injuries to muscle and joints including hips, knees, ankles, and low back.  

In an April 2007 VA knees examination, the examiner noted the Veteran's gait was normal but stiff with rising from sitting to standing. 

In an August 2009 private treatment note, the examiner stated that the Veteran suffers from chronic lumbar pain and it is very possible that this backward falls out of helicopters while in service contributed to his current condition. 

The Veteran underwent an additional VA examination in March 2011.  The Veteran reported that he had taken very hard falls backwards onto his tailbone in the military on numbers occasions which caused back pain and repeatedly resolved.  In 1984 he had the gradual onset of low back pain.  After a physical examination, the diagnosis was degenerative changes of the lower thoracic and lumbar spine with lumbar strain.  The examiner referred to the December 2000 rating decision which found that in the absence of any continuity of complaints or finding regarding a back disability over the many years following the Veteran's separation from service, the Board is unable to conclude that the Veteran's current low back condition either developed ruing his active military service or, in the case of degenerative arthritis, within one year following his separation from service.  The examiner noted that while it is possible that the degenerative changed in the Veteran's low back, and strain found on current exam, are due to the alleged incidents that happened in service, the preponderance of the evidence would indicate that this conclusion would be merely speculative at this time based upon the record at hand and the rational noted above. 

During a July 2012 VA examination, the examiner reported diagnoses of degenerative arthritis of the lumbar spine and degenerative disc disease of the lumbar spine.  After a physical examination, the examiner noted that in reviewing the claims file and medical records, there is little doubt that this Veteran has back problems.  However, the first medical records that show any back pain condition are from about 1995; 25 years after leaving the service.  Additional evidence consists of well-meaning lay people who served with the Veteran in Vietnam explaining that their military service was physically challenging.  However, this still does not provide a good causative link between reported episodes of back pain in the military and his current condition.  Also a note from a private physician from the early 2000s opines that it is remotely possible that his current back pain and condition could have resulted from his injuries in Vietnam.  Indeed, this is remotely possible.  However, "remotely possible" appears to not meet the needed criteria for "at least as likely as not."  Remotely possible seems to be way less than "50% or more likely".  The examiner opined that preponderance of medical evidence leans away from this being service-connected.  There are no medical records for 25 years about any low back pain or condition.  The only two pieces of evidence from discharge from the service to 1995 in fact specifically do not show any back problem.  One would think that given the opportunity in 1980 when filing a claim, that if the back had been such a big medical concern for 10+ years it would have been mentioned.  Medically speaking, just because he had some back strains and soreness, even multiple times, in the military, this could have been muscle strain and not the arthritis and degenerative disc conditions that we have seen since 1995.  The strains would have resolved on their own.  His current back conditions could simply be due to the normal progression of aging. 

In a May 2013 VA examination report, the examiner stated that the Veteran reported having trouble with his lumbar spine about 20+ years ago.  He stated he injured his spine while he was in Vietnam and was blown backwards by a grenade.  He also reported episodes were he had fallen off the helicopter and injured his back.  The Veteran reported he had problems with his knees since 1987.  Upon physical examination, the examiner noted a stiffened spine with ambulation, but without specific limp or gross antalgia.  The examiner opined that the Veteran's degenerative arthritis of the lumbar spine and degenerative disc disease of the lumbar spine are less likely as not secondary to his service-connected bilateral knees.  The examiner referred to multiple documents in which the Veteran has asserted his back problems are due to falls in service.  The examiner reported that as the Veteran continues to believe his back condition is due to his injury he sustained in service, it is less likely that his current back condition is proximately due to his service-connected knee.  Furthermore, without evidence of a chronic antalgic gait prior to the Veteran's complaints of back pain, the likelihood of an altered gait rationale for secondary service-connection is less likely.  There is no other evidence suggesting that the knees are responsible for his current back condition, as noted back in 1995 he already had evidence of degenerative arthritis of the spine and his worsening symptoms are at least as likely as not due to the natural progression of the disease.   

In an April 2016 VA examination, the examiner reviewed the claims file and discussed the case with an orthopedic surgeon.  The examiner stated that it is quite normative for veterans not to report injuries during their service, both due to conditions on the ground, and to a culture which discourages and punishes such behavior.  It is also commonplace for both men and veterans not to report an injury for 20 years or more.  The examiner acknowledged that there is evidence that the Veteran was exposed to a bombing and landed on his back.  For these reasons, even accepting the reasoning of the prior examiners, it is still the case that were it not for the requirement of continuous documentation, it would be as likely as not that the Veteran incurred back injuries while serving in Vietnam and that he simply did not report them for many years.

In an August 2016 VA medical opinion, the examiner stated the Veteran's lumbar spine disorders less likely than not began in or are otherwise the result of military service, to include the Veteran's contentions that his extreme physical activities during combat such as jumping out of helicopters caused his lumbar spine arthritis.  The examiner determined the Veteran's pain complaints in service do not represent an initial manifestation of the Veteran's current lumbar spine disorder.  The examiner's rationale was a recitation of the July 2012 VA examiner's opinion.  The examiner also opined that the Veteran's lumbar spine disorders are less likely as not caused by or the result of or aggravated by his service-connected bilateral knee disabilities, to include any abnormal gait or weightbearing as a result of those disabilities.  The examiner's rationale was a recitation of the May 2013 VA examiner's opinion.  

Additional VA and private treatment records show ongoing complaints of low back pain without discussion of etiology. 

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for a lumbar spine disability.  In summary, the Veteran currently has a lumbar spine disability, and he is competent to report his experiences, to include falls and a blast injury, during service.  As to the remaining element, the March 2011, July 2012, and May 2012, and August 2016 VA examiners did not relate the Veteran's lumbar spine disability to service whereas the April 2016 VA examiner and the Veteran's private treatment provider did.  The Board notes that although the April 2016 VA examiner incorrectly stated there was a legal requirement of continuous documentation, the examiner ultimately found it is likely as not that the Veteran incurred back injuries while serving in Vietnam.

Therefore, the Board finds that the evidence is at least in equipoise.  As such, the Board grants the benefits sought.


ORDER

Entitlement to service connection for a lumbar spine disorder, to include as secondary to bilateral knee disabilities is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


